DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 and 11-16, and Species A in the reply filed on 08 August 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stringham (US 1,242,493). Regarding claim 1, Stringham discloses a rotor (19) comprising a substantially cylindrical body (see Figs. 1 and 2) having an open top end, an outer wall, and an inner wall disposed circumferentially around a central cavity (see page 2, line 3: “central opening”), wherein the body is comprised of a ferromagnetic material (see page 2, line 2).  Regarding claim 3, Fig. 1 illustrates how an object that is not part of the claimed structure can be suspended into the central cavity through the top opening, during an intended operation.  Claim 4 fails to further limit the claimed structure, instead discussing an intended operation.  Regarding claim 5, the ferromagnetic material is iron (see page 2, line 2).  Regarding claim 7, the body includes a bottom opening (see Figs. 1 and 2).  Regarding claim 11, Stringham discloses a rotor (19) comprising an open cylindrical body (see Figs. 1 and 2) having central cavity (see page 2, line 3: “central opening”) defined therethrough, wherein the body is comprised of a ferromagnetic material (see page 2, line 2).  Regarding claim 15, a coating inhibits expose of the ferromagnetic material (see page 2, lines 41-48).  
Claims 1, 3, 4, 7, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holmstrom et al. (US 3,689,044).   Regarding claim 1, Holmstrom discloses a rotor (18) comprising a substantially cylindrical body (19) having an open top end, an outer wall, and an inner wall disposed circumferentially around a central cavity (20), wherein the body is comprised of a ferromagnetic material (see column 2, lines 26-29).  Regarding claim 3, an object that is not part of the claimed structure can be suspended into the central cavity through the top opening, during an intended operation (see Fig. 5).  Claim 4 fails to further limit the claimed structure, instead discussing an intended operation.  Regarding claim 7, the body includes a bottom opening (see Fig. 5).  Regarding claim 11, Holmstrom discloses a rotor (18) comprising an open cylindrical body (19) having central cavity (20) defined therethrough, wherein the body is comprised of a ferromagnetic material (see column 2, lines 26-29).  Regarding claim 15, a coating inhibits expose of the ferromagnetic material (see column 2, lines 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stringham (US 1,242,493).  The rotor of Stringham was discussed above.  It would have been obvious to one of ordinary skill in the art to have selected a size the rotor based upon an amount of material desired to be mixed.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) concerning the obviousness of selecting a size.  
Claims 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Holmstrom et al. (US 3,689,044).  The rotor of Holmstrom was discussed above.  Regarding claim 5, column 2, lines 27-29 would have suggest a ferromagnetic alloy to one of ordinary skill in the art. Regarding claims 13 and 14, it would have been obvious to one of ordinary skill in the art to have selected a size the rotor based upon an amount of material desired to be mixed.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) concerning the obviousness of selecting a size.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stringham (US 1,242,493) in view of Meadows et al. (US 2008/0151686).  The rotor of Stringham was discussed above.  The coating comprising silicon rubber is not disclosed; however, page 2 lines 44-45 suggest that alternative suitable coating could be utilized.  Meadows discloses coating a ferromagnetic rotor with silicone (see [0010] and [0052]).  It would have been obvious to one of ordinary skill in the art to have utilized a silicone coating as taught by Meadows to achieve the advantage of preventing scratching (see [0010] and [0052]).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stringham (US 1,242,493) in view of Meadows et al. (US 2008/0151686).  Holmstrom et al. (US 3,689,044).  The rotor of Holmstrom was discussed above. The coating comprising silicon rubber is not disclosed.  Meadows discloses coating a ferromagnetic rotor with silicone (see [0010] and [0052]).  It would have been obvious to one of ordinary skill in the art to have utilized a silicone coating as taught by Meadows to achieve the advantage of preventing scratching (see [0010] and [0052]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774